Citation Nr: 0737401	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to service connection for irregular menses.

3.  Entitlement to service conneftion for jont pai in the hip 
and hamstring muscle.

4.  Entitlement to an increased (compensable) evaluation for 
residuals, left Bartholin cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1997 to May 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX in

During the course of the current appeal, the VARO also 
granted service connection for generalized anxiety disorder 
(claimed as stress and sleeping problems), and assignd as 30 
pecent rating, effective July 16, 2001.  This issue is not 
part of the current appeal.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS




ORDER





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


